United States District Court
Northem District of Califomia

.I>L»JN

©O°\]O\Lh

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

IN THE MATTER OF CV 1 CaseS.O 1 § ® MISC
§ Fergus Mahony Ginther Jr., bar number ()RDER TO SHOW CAUSE RE do
SUSPENSION FROM MEMBERSHIP
170744 IN GOOD STANDING OF THE BAR
OF THE COURT

 

 

 

F§l.Eiff`_li;?
MAY -121119

SUSAN Y.
CLERK, U.S. DlSTRlCT C
UNITED STATES DISTRICT COURT NORTH D|STR|CT OF CAL|FORN

  
  
 

NORTHERN DISTRICT OF CALIFORNIA

 

TO: Fergus Mahony Ginther Jr., bar number 170744
The State Bar of Califomia has notified the United States District Court for the Northem District of
Califomia that, effective March l7, 2019, you have become ineligible to practice law in the State of
Califomia following disciplinary action. Under this Court’s Civil Local Rule 11-7, this status change may
render you ineligible for continued active membership in the bar of the Northem District of Califomia.
Effective the date of this order, your membership in the bar of this Court is suspended on an interim
basis pursuant to Civil Local Rule ll-7(b)(l). On or before June 5, 2019, you may flle a response to this
Order meeting the requirements of Civil Local Rule ll-7(b)(2), which may be viewed on the Court’s
website at cand.uscourts.gov. If you fail to tile a timely and adequate response to this Order, you will be
suspended from membership without further notice.
lf you are disbarred, suspended or placed on disciplinary probation by this Court and are later restored
to active membership in the State Bar of Califomia, you may apply for reinstatement pursuant to Civil
Local Rule l l-7(b)(3). The Clerk shall close this tile on or after June 5, 2019 absent further order of this
Court.
IT IS SO ORDERED.

Dated: May 1, 2019

 

 

United S tes District Judge

.-11lr)r/zc'_v-rlisc.'ip//`/zc' (.)S`C"
ruv. //- I-\'

 

